Citation Nr: 1134911	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 3, 2006, for additional compensation payable for a dependent spouse and child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from June 1986 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO awarded a combined disability rating to 40 percent, effective July 9, 2004, making the Veteran eligible to receive compensation for dependents.

2.  On August 3, 2006, VA received a completed VA Form 21-686c from the Veteran.

3.  In an April 2007 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse and child, effective from September 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 3, 2006, for the award of additional compensation for a dependent spouse and child, are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided general notice as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess.  The Board notes that the Veteran was not provided with a VCAA-compliant notice letter specifically addressing his claim for earlier effective date for the award of additional compensation payable for a dependent spouse and child; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement (NOD).  The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Moreover, and of significant import, the resolution of the Veteran's claim is dependent on the Court's interpretation of the law and regulations pertaining to the claim for VA benefits.  Consequently, notice to the Veteran would not change the resolution of the disagreement with the effective date.  Therefore, no further notice under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The Veteran also submitted statements on his behalf.  Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Further, there is no reasonable possibility that a VA examination or medical opinion would aid in substantiating the Veteran's claim.  Because the Veteran seeks an earlier effective date for the award of additional compensation payable for a dependent spouse and child, a current VA examination would not provide relevant evidence regarding when VA received his claim, application, or dependency information to add the Veteran's spouse and child or when he had a combined disability rating at or above the percentage required to establish entitlement to additional compensation payable for a dependent spouse and child.

The available records and evidence have been obtained in order to make adequate determination as to this issue.  The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 2002).

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2010).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2010).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1) (2010).

The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2010).

Factual Background

In a June 2003 rating decision, the Veteran was awarded service connection for several disabilities (gastroesophageal reflux disease, dysthymic disorder, right subdeltoid bursitis, and a fracture of the distal 4th and 5th toes of the right foot) and awarded a combined disability evaluation of 10 percent, effective June 1, 2003.

In a January 2005 rating decision, the Veteran was awarded service connection for retroauricular neuralgia; a 10 percent evaluation for right subdeltoid bursitis; and a combined disability evaluation of 40 percent, effective July 9, 2004.

In an attached February 2005 notification letter, the RO requested that the Veteran complete and return the enclosed VA Form 21-686c (Declaration of Status of Dependents).  It noted that such information must be received within one year from the date of the letter in order to be paid the additional compensation prior to the date the form was received.  The February 2005 notification letter indicated that there were six enclosures, which included a VA Form 21-686c.

In a July 2006 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective April 11, 2005; a 50 percent evaluation for dysthymic disorder, effective April 11, 2005; and a combined disability evaluation of 70 percent, effective April 11, 2005.  In an attached July 2006 notification letter, the RO informed the Veteran that he was being paid as a veteran with no dependents.

On August 3, 2006, VA received a completed VA Form 21-686c from the Veteran showing one dependent spouse (K) and one dependent son (J).  On September 11, 2006, VA received a completed VA Form 21-674, Request for Approval of School Attendance, from the Veteran on behalf of his son.

In an April 2007 rating decision, the Veteran was awarded service connection for lumbosacral strain with sciatica and a 10 percent evaluation effective April 10, 2006; and a combined disability evaluation of 80 percent, effective April 10, 2006.  In an attached April 2007 letter, the RO informed the Veteran that his benefits would be increased for his dependent spouse and child.

In his May 2007 notice of disagreement, the Veteran contended that he submitted dependency forms on three occasions before his dependents were finally added.  He attached a copy of a VA Form 2-686c dated February 25, 2005, that he claims was submitted in response to the February 2005 notification letter from the RO.

Analysis

Upon review, the Board finds that entitlement to an effective date for payment of additional compensation benefits due to a dependent spouse and child prior to August 3, 2006, is not warranted.

As noted above, regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2010).


Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's completed VA Form 21-686c (Declaration of Status of Dependents) was received by the RO was August 3, 2006.  38 C.F.R. § 3.401(b)(1)(ii) (2010).  Significantly, a review of the claims file shows the RO did not receive a claim, application, or complete up to date dependency information to add the Veteran's current spouse (K) and child (J) as dependents until August 3, 2006.  The date that dependency arose for the Veteran's spouse was June 2003, the date that the Veteran married his current spouse (K).  The date that dependency arose for the Veteran's son was August 1987, the date that the Veteran's son (J) was born.  38 C.F.R. § 3.401(b)(2) (2010).  The Board notes that there was no evidence of any dependents prior to the receipt of the August 2006 VA Form 21-686c.  Indeed, when he initially filed his claim for benefits in February 2003, the Veteran reported multiple divorces but no current spouse or dependents.  Thus, while the effective date when the Veteran's combined disability rating was increased to at least 30 percent was July 9, 2004, when the Veteran's combined disability rating was 40 percent, evidence of dependency was not received within one year of notification of such rating action.  38 C.F.R. § 3.401(b)(3) (2010).  

Pursuant to 38 C.F.R. § 3.31, the date of the commencement of payment of the Veteran's award for additional compensation for his current spouse and child as dependents was the start of the month after the effective date of August 3, 2006, or, in this case, September 1, 2006.  38 C.F.R. § 3.401(b)(4) (2010).

Here, the correct effective date based on the applicable statutes and regulations as well as evidence of record discussed above was August 3, 2006.

To the extent that the Veteran suggests that VA lost or misplaced the forms he allegedly submitted in February 2005, he has offered no supporting evidence.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

There is no VA Form 21-686c contained in the claims file that was received in February 2005.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO in St. Petersburg, Florida, would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the Veteran's assertion that he sent the required information in February 2005 is not sufficient to rebut the presumption of regularity in the administrative process.

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to August 3, 2006, for an award of additional compensation benefits based on a dependent spouse and child.  Accordingly, for the reasons and bases discussed above, the appeal is denied.


ORDER

Entitlement to an effective date earlier than August 3, 2006, for additional compensation payable for a dependent spouse and child, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


